8 N.Y.3d 908 (2007)
PABLO RIVAS et al., Appellants,
v.
AMERIMED USA, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 2, 2007.
Decided March 27, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the dismissal of the complaint against defendants Posner, Waksal and Engelman, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.